*175MEMORANDUM**
Brett Cahill appeals pro se the district court’s order dismissing his action alleging that the Department of Labor and Labor Secretary Elaine Chao violated his constitutional rights by preventing him from disseminating information through a federally-sponsored job placement service. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s decision regarding issue preclusion, Littlejohn v. United States, 321 F.3d 915, 919 (9th Cir.2003), and we affirm.
Cahill’s current action is identical in all material aspects to the action he litigated in federal court in the middle district of Florida and the 11th Circuit Court of Appeals in 1993. Because it was previously ruled that Cahill lacked standing to bring suit against defendants in this matter, Ca-hill is precluded from relitigating this same issue against the same parties here. See id. at 923 (collateral estoppel prevents re-litigation of all issues of fact or law that were actually litigated and necessarily decided in a prior proceeding). Thus, the district court properly dismissed Cahill’s action. See Town of North Bonneville v. Callaway, 10 F.3d 1505, 1508 (9th Cir.1993).
Cahill’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.